Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07 December 2020 as related to the amended claims have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nam.
Examiner notes the response to the arguments of the unamended claims is found in the advisory action of 01 January 2021.

Drawings
The drawings are objected to because items 405, 505, 525, 605, 705 and 725 of figs. 4-7 should be labeled additionally with descriptive text (37 C.F.R. 1.83(a); MPEP 608.02(b), Form Paragraph 6.22, Examiner Note #1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0349854) in view of Chu (US 20130288731).
Regarding claim 1, Zhao discloses a method for wireless communication, comprising: receiving a sounding reference signal (SRS) (fig. 7, steps 7a and/or 7b; para. 104); and identifying, based at least in part on the SRS, a first coordinated multiple-point (CoMP) set of transmission points (step 9; para. 106; note: CoMP cooperating set). 
However, Zhao does not discloses transmitting a channel state information reference signal (CSI-RS) to a user equipment (UE); receiving channel state information (CSI) from the UE; and identifying, based at least in part on the CSI, a second CoMP set of transmission points, the second CoMP set of transmission points is identified from the first CoMP set of transmission points. Chu discloses transmitting a channel state information reference signal (CSI-RS) to a user equipment (UE) (fig. 4, steps 402-406; paras. 30-32; para. 36, first sentence; paras. 37-39); receiving channel state information (CSI) from the UE (step 406; para. 32); and identifying, based at least in part on the CSI, a second CoMP set of transmission points (step 408; para. 33; fig. 3; paras. 22, 24 and 26-28), the second CoMP set of transmission points is identified from the first CoMP set of transmission points (paras. 18-19 and 26-27; note: dynamic muting of a transmission point based on channel conditions where previously all transmission points were used). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting a channel state information reference signal (CSI-RS) to a user equipment (UE); receiving channel state information (CSI) from the UE; and identifying, based at least in part on the CSI, a second CoMP set of transmission points the second CoMP set of transmission points is identified from the first CoMP set of transmission points in the invention of Zhao. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, periodically updating a CoMP set to account for channel characteristics (Chu, para. 26; Zhao para. 15; note: adding or deleting a 
Regarding claim 12, Zhao discloses an apparatus for wireless communication (fig. 7, cell_1), comprising: a processor; a memory coupled to the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (figs. 13-14; paras. 178-201): receive a sounding reference signal (SRS) (fig. 7, steps 7a and/or 7b; para. 104); and identify, based at least in part on the SRS, a first coordinated multiple-point (CoMP) set of transmission points (step 9; para. 106; note: CoMP cooperating set). 
However, Zhao does not disclose the apparatus to transmit a channel state information reference signal (CSI-RS) to a user equipment (UE); receive channel state information (CSI) from the UE; and identify, based at least in part on the CSI, a second CoMP set of transmission points, the second CoMP set of transmission points is identified from the first CoMP set of transmission points. Chu discloses transmitting a channel state information reference signal (CSI-RS) to a user equipment (UE) (fig. 4, steps 402-406; paras. 30-32; para. 36, first sentence; paras. 37-39); receiving channel state information (CSI) from the UE (step 406; para. 32); and identifying, based at least in part on the CSI, a second CoMP set of transmission points (step 408; para. 33; fig. 3; paras. 22, 24 and 26-28), the second CoMP set of transmission points is identified from the first CoMP set of transmission points (paras. 18-19 and 26-27; note: dynamic muting of a transmission point based on channel conditions where previously all transmission points were used). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have transmitting a channel state information reference signal (CSI-RS) to a user equipment (UE); receiving channel state information (CSI) from the UE; and identifying, based at least in part on the CSI, a second CoMP set of 
Regarding claims 2 and 13, Zhao in view of Chu discloses and makes obvious the method of claim 1 and apparatus of claim 12 as noted above, wherein the first CoMP set of transmission points includes a subset of a plurality of transmission points that received the SRS (Chu, para. 26; Zhao para. 15; note: periodically deleting a transmission point based on signal strength or quality, where any periodically updated CoMP set of transmission points with fewer transmission points than those which received the SRS is the first CoMP set). Alternatively, Zhao discloses the first CoMP set includes various subsets of transmission points that received the SRS (i.e., the first CoMP set includes a number of subsets of transmission points; Examiner notes the claim does not recite that the first set “includes only a subset of a plurality of transmission points that received the SRS”).
Regarding claims 3 and 14, Zhao discloses the method of claim 1 and apparatus of claim 12, wherein the first CoMP set of transmission points includes all of a plurality of transmission points that received the SRS (fig. 7a and 7b; paras. 104 and 106-107).
Regarding claims 7 and 18, Zhao in view of Chu discloses and makes obvious the method of claim 1 and apparatus of claim 12 as noted above, wherein the first CoMP set of transmission points includes a greater number of transmission points than the second CoMP set of .

Claims 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Chu and Nam et al. (US 2018/0042028).
Regarding claim 8, Zhao discloses a method for wireless communication, comprising: transmitting, by a user equipment, a sounding reference signal (SRS) (fig. 7, steps 7a and/or 7b; para. 104) and a first CoMP set of transmission points are determined based at least in part on the SRS (step 9; para. 106; note: CoMP cooperating set).
However, Zhao does not disclose receiving, by the user equipment, a channel state information reference signal (CSI-RS) from each transmission point of a first coordinated multiple-point (CoMP) set of transmission points, the first CoMP set of transmission points are determined based at least in part on the SRS; reporting, by the user equipment, channel state information (CSI); and receiving CoMP transmissions from a second CoMP set of transmission points, the second CoMP set of transmission points is different from the first CoMP set of transmission points. Chu discloses receiving, by the user equipment, a channel state information reference signal (CSI-RS) from a first coordinated multiple-point (CoMP) set of transmission points (fig. 4, steps 402-406; paras. 30-32; para. 36, first sentence; paras. 37-39); reporting, by the user equipment, channel state information (CSI) (step 406; para. 32); and receiving CoMP transmissions from a second CoMP set of transmission points, the second CoMP set of transmission points is different from the first CoMP set of transmission points (paras. 10, 28 and 35; note: communication using updated set of transmission points; paras. 18-19 and 26-27; note: dynamic muting of a transmission point based on channel conditions where previously all 
Further, Zhao in view of Chu teaches and makes obvious updating a CoMP set based on cooperation of transmission points (Chu, para. 28, third and fourth sentences) but does not specifically disclose reporting, by the user equipment, channel state information (CSI) to each transmission point of the first CoMP set of transmission points. Nam discloses transmitting CSI to coordinating transmission points (para. 213, fourth sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have reporting, by the user equipment, channel state information (CSI) to each transmission point of the first CoMP set of transmission points in the invention of Zhao in view of Chu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing feedback to devices which participate in communication and coordinate and control communication (Nam, para. 213; Chu, para. 28; Zhao, para. 15; note: transmission points cooperating in adding or deleting a transmission point based on signal 
Regarding claim 19, Zhao discloses an apparatus for wireless communication (fig. 7, UE), comprising: a processor; a memory coupled to the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (paras. 198-201): transmit a sounding reference signal (SRS) (fig. 7, steps 7a and/or 7b; para. 104) and a first CoMP set of transmission points are determined based at least in part on the SRS (step 9; para. 106; note: CoMP cooperating set).
However, Zhao does not disclose the apparatus to receive a channel state information reference signal (CSI-RS) from each transmission point of a first coordinated multiple-point (CoMP) set of transmission points; report, by the user equipment, channel state information (CSI); and receive CoMP transmissions from a second CoMP set of transmission points, the second CoMP set of transmission points is different from the first CoMP set of transmission points. Chu discloses receiving, by the user equipment, a channel state information reference signals (CSI-RS) from each transmission point of a first coordinated multiple-point (CoMP) set of transmission points (fig. 4, steps 402-406; paras. 30-32; para. 36, first sentence; paras. 37-39); report, by the user equipment, channel state information (CSI) (step 406; para. 32) and receive CoMP transmissions from a second CoMP set of transmission points, the second CoMP set of transmission points is different from the first CoMP set of transmission points (paras. 10, 28 and 35; note: communication using updated set of transmission points; paras. 18-19 and 26-27; note: dynamic muting of a transmission point based on channel conditions where previously all transmission points were used). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have receiving, by the user equipment, 
Further, Zhao in view of Chu teaches and makes obvious updating a CoMP set based on cooperation of transmission points (Chu, para. 28, third and fourth sentences) but does not specifically disclose reporting, by the user equipment, channel state information (CSI) to each transmission point of the first CoMP set of transmission points. Nam discloses transmitting CSI to coordinating transmission points (para. 213, fourth sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have reporting, by the user equipment, channel state information (CSI) to each transmission point of the first CoMP set of transmission points in the invention of Zhao in view of Chu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing feedback to devices which participate in communication and coordinate and control communication (Nam, para. 213; Chu, para. 28; Zhao, para. 15; note: transmission points cooperating in adding or deleting a transmission point based on signal strength or quality; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 9 and 20, Zhao in view of Chu discloses and makes obvious the method of claim 8 and apparatus of claim 19 as noted above, wherein the first CoMP set of transmission points includes a subset of a plurality of transmission points that received the SRS (Chu, para. 26; Zhao para. 15; note: periodically deleting a transmission point based on signal strength or quality, where any periodically updated set of transmission points can have fewer transmission points than those which received the SRS). Alternatively, Zhao discloses the transmission points includes various subsets of transmission points that received the SRS (i.e., the transmission points include a number of subsets of transmission points; Examiner notes the claim does not recite that the first CoMP set of transmission points “includes only a subset of a plurality of transmission points that received the SRS” and therefore can include more than the subset).
Regarding claims 10 and 21, Zhu discloses the method of claim 8 and apparatus of claim 12, wherein the first CoMP set of transmission points includes all of a plurality of transmission points that received the SRS (fig. 7a and 7b; paras. 104 and 106-107).

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Chu as applied to claim 1 or 12 above, and further in view of Marinier et al. (US 2013/0322376).
Regarding claims 4 and 15, Zhao does not disclose the method of claim 1 and apparatus of claim 12, further comprising: identifying one or more CSI processes for the first CoMP set of transmission points. However, Marinier discloses this feature (para. 175, first sentence; paras. 134, 139-144). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to identify one or more CSI processes for the first CoMP set of transmission points in the invention of Zhao. The motivation to have the 
Regarding claims 5 and 16, Zhao in view of Chu and Marinier discloses and makes obvious the method of claim 4 and apparatus of claim 15 as noted above, wherein identifying one or more CSI processes for the first CoMP set of transmission points comprises: identifying all combinations of CSI processes for a plurality of transmission points of the first CoMP set of transmission points (Marinier, para. 134; note: reporting each CSI process; paras. 139-144).
Regarding claims 6 and 17, Zhao in view of Chu and Marinier discloses and makes obvious the method of claim 4 and apparatus of claim 15 as noted above, wherein identifying one or more CSI processes for the first CoMP set of transmission points comprises: identifying a subset combination of CSI processes for a plurality of transmission points of the first CoMP set of transmission points (Marinier, para. 134; note: reporting one or more CSI processes; paras. 139-144).

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout the prosecution of this application. Generally, examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462